Case 6:19-cv-02412-RBD-LRH Document 22 Filed 05/20/20 Page 1 of 2 PageID 130



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

MIKE GILBERT,

      Plaintiff,

v.                                                     Case No. 6:19-cv-2412-Orl-37LRH

COMFORT KEEPERS HOME CARE,
LLC; SODEXO, INC.; SDX HOME
CARE OPERATION, LLC; and CK
FRANCHISING, INC.,

      Defendants.
_____________________________________

                                        ORDER

      Plaintiff sued Defendants in state court, removed here, for failing to pay overtime

wages in violation of the Fair Labor Standards Act (“FLSA”). (Docs. 1, 1-1.) To date,

Plaintiff has failed to file his answers to the Court’s FLSA interrogatories (see Docs. 7,

13)—even after U.S. Magistrate Judge Leslie R. Hoffman ordered Plaintiff to show cause

why sanctions should not be imposed for failing to timely file and warning Plaintiff that

continuing to ignore the Court’s orders “may result in the dismissal of this case without

further warning.” (See Doc. 20.) Given these repeated failures, Judge Hoffman

recommends dismissing the case without prejudice for failure to prosecute and failure to

comply with Court orders. (Doc. 21 (“R&R”).)

      The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see
Case 6:19-cv-02412-RBD-LRH Document 22 Filed 05/20/20 Page 2 of 2 PageID 131



also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is

adopted in its entirety.

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 21) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Complaint (Doc. 1-1) is DISMISSED WITHOUT PREJUDICE.

       3.     The Clerk is DIRECTED to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on May 19, 2020.




Copies to:
Counsel of Record
Pro Se Party
